Citation Nr: 0426921	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected residuals of a left tympanic membrane with purulent 
otitis.  

2.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from May 2002 and August 2002 RO 
rating decisions.  

The Board remanded the case to the RO in January 2004 for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected residuals of a left 
tympanic membrane with purulent otitis is shown to be 
productive of a disability picture that more nearly 
approximates that complaints of external canal scaling, 
flaking skin, swelling, itching and discharge.  

3.  The veteran is shown to have level I hearing acuity in 
the right ear and level I hearing acuity in the left ear.  

4.  The service-connected tinnitus is manifested by recurrent 
ringing in the ears.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating, 
but not more for the service-connected residuals of a left 
tympanic membrane with purulent otitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.87 including DC 6210, 6211.  
(2003).  

2. The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85 
including DC 6100 (2003).  

3. The criteria for the assignment of a disability evaluation 
in excess of 10 percent for the service-connected tinnitus 
are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87 including 
DC 6260 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matter-Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  

In this regard, the Board notes evidence development letters 
dated in December 2002 and March 2004, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claims.  In those letters, the veteran was also advised 
of his and VA's responsibilities under the VCAA, including 
what evidence should be provided by the veteran and what 
evidence should be provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claims, 
and he was advised of what VA would do to assist him in the 
development of his claims.  

Although these notice letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time of the decision on 
appeal.  

The notice provided to the veteran in December 2002 and March 
2004, was provided by the RO after the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, via a May 2004 Statement of the Case, and a May 
2004 Supplemental Statement of the Case, the veteran has been 
provided with sufficient notice of the evidence necessary to 
substantiate his claims.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices including his Notice of Disagreement, 
VA Form 9, and statements submitted.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the veteran underwent 
multiple VA examinations in March 2004 for the purpose of 
fully evaluating the nature and severity of his service-
connected disabilities.  The reports of these examinations 
have been obtained and are associated with the claims folder.  
In addition, the RO also obtained all available treatment 
records that had been identified by the veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development, and 
that such action would run contrary to the veteran's express 
wishes.  

Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000).  The Board further concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless.  


Entitlement to a compensable rating for service-connected 
residuals of a left tympanic membrane with purulent otitis.

The veteran's service-connected residuals of a left tympanic 
membrane with purulent otitis is currently evaluated as 
noncompensable, under the provisions of 38 C.F.R. § 4.87, DC 
6210, DC 6211 (2003).  He essentially contends that his left 
tympanic membrane condition has increased in severity.  
Specifically, he alleges experiencing dry skin, scaling, 
itching, swelling, and discharge in his left ear.  

A noncompensable rating is the highest schedular rating 
assigned to a perforation of the tympanic membrane.  
38 C.F.R. § 4.87, DC 6211 (2003).  A higher evaluation is 
applicable where there is chronic otitis media. 38 C.F.R. § 
4.87, DC 6210 (2003).  

The veteran's left ear otitis externa must be rated under 
Code 6210, which provides that where there is swelling, dry 
and scaly or serous discharge, and itching requiring frequent 
and prolonged treatment, a 10 percent rating is warranted.  
This is the highest possible rating under DC 6210.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

On the most recent VA examination of March 2004, the examiner 
indicated that there was no discharge, edema or redness 
observed in the canal of the left ear on examination.  
However, the examiner noted external canal scaling and 
flaking skin in the left ear.  

In light of the evidence, the Board finds that the service-
connected residuals of a left tympanic membrane with purulent 
otitis more closely approximates the criteria set forth under 
the provisions of 38 C.F.R. § 4.87, DC 6210, for a 10 percent 
rating.  

In essence, the Board finds that the veteran's current 
condition of scaling and flaking skin is severe enough to 
warrant a higher evaluation.  Thus, an increase rating of 10 
percent is for application in this case.  


Entitlement to an initial compensable rating for the 
service-connected
bilateral hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

As stated above, regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  
38 C.F.R. § 4.85; see Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable under 38 C.F.R. § 4.85, DC 
6100 (2003).  He contends that a higher rating is warranted.  

The record reflects that the veteran underwent a VA 
audiological evaluation in March 2004.  An audiometric 
examination revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz as being 30, 30, 
25 and 35, for an average of 30 in the right ear and 45, 45 
60, and 65, for an average of 54 in the left ear.  His speech 
recognition was 96 percent correct in the right ear and 96 
percent correct in the left.  

These audiometric findings translate for rating purposes to 
level I auditory acuity in the right ear and level I auditory 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  
These numeric designations in combination correspond to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, DC 
6100 (2003).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The Board notes that consideration has been given to "staged 
ratings" for the period of time since service connection 
became effective for hearing loss since May 2002.  However, 
in view of the medical evidence discussed above, the Board 
finds that the veteran does not meet the criteria for a 
compensable rating since the effective date of service 
connection in May 2002.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  

In this case, the level of hearing that has been demonstrated 
on objective evaluation is not consistent with an increased 
schedular evaluation under the regulation.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased schedular 
evaluation for bilateral hearing loss.  The benefit sought on 
appeal must be denied.  


Entitlement to an evaluation in excess of 10 percent for 
the 
service-connected tinnitus.

The veteran is seeking an increased evaluation for his 
service-connected tinnitus, which is currently evaluated as 
10 percent disabling under the criteria of 38 C.F.R. § 4.87a, 
DC 6260 (2003).  

Under the current schedular criteria, a 10 percent evaluation 
is warranted for tinnitus that is recurrent, under DC 6260.  
The maximum disability rating available under this code is 10 
percent.  38 C.F.R. § 4.87, DC 6260 (2003).  An evaluation 
greater than 10 percent for recurrent tinnitus is not 
available in the Rating Schedule.  

The recent VA examination noted that the veteran had 
complaints of constant tinnitus in the left ear.  The Board 
also has considered whether a separate 10 percent evaluation 
may be available for tinnitus in each ear.  

However, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that DC 6260, as in effect prior to June 10, 
1999, and as amended as of that date, authorizes a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or simply in 
the head.  It was further held that separate ratings for 
tinnitus identified as being in both ears may not be assigned 
under either version of DC 6260, or any other Diagnostic 
Code.  Id.  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective on June 13, 2003, DC 6260 was amended to state more 
explicitly that only a single 10 percent evaluation will be 
assigned for tinnitus, whether it is perceived in one ear, 
both ears, or somewhere else in the head.  See 68 Fed. Reg. 
25,822-23 (May 14, 2003).  

In short, the Board concludes that the veteran has already 
been awarded the highest disability rating available under DC 
6260.  Accordingly, a basis for the assignment of a higher 
rating is not presented.  

The Board further finds no evidence that the appellant's 
service- connected tinnitus presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b) (2003).  

There is no evidence that this disability interferes markedly 
with employment in a way not contemplated by the schedular 
rating.  Nor is there any evidence that it has caused 
repeated hospitalizations, or that there were any other 
exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the disability level for the service-connected 
tinnitus.  



ORDER

An increased rating of 10 percent for the service-connected 
residuals of a left tympanic membrane with purulent otitis is 
granted, subject to the regulations applicable to the payment 
of VA monetary awards.  

An increased initial compensable rating for the service-
connected bilateral hearing loss is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected tinnitus is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



